           Case 1:21-cr-00053-RM Document 2 Filed 02/02/21 USDC Colorado Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of Colorado

                          United States of America                         )
                                                                           )
                                     v.                                    )           Case No.         21-mj-00018-KLM
                                                                           )
                                                                           )
                           Ethan Jeffrey Collins                           )
                                                                           )
                                  Defendant


                                                       ARREST WARRANT

 TO:      Any authorized law enforcement officer
        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary
 delay Ethan Jeffrey Collins, who is accused of an offense or violation based on the following document filed with the
 court:
    Indictment              Superseding Indictment             Information                    Superseding Information            Complaint
    Probation Violation Petition              Supervised Release Violation Petition               Violation Notice          Order of the Court


 This offense is briefly described as follows:

                       26 U.S.C. §§ 5861(d), 5871               Unlawful possession of firearm silencers
                       26 U.S.C. §§ 5861(f), 5871               Unlawful manufacture of firearm silencers
                       26 U.S.C. §§ 5861(i), 5871               Possession of firearm silencers without a serial number


Date:     02August
             Feb 2021
                   25, 2012                                                            _______________________________________
                                                                                                    Issuing officer’s signature
                                                                                         Kristen L. Mix
City and state:          Denver, Colorado                                              _______________________________________
                                                                                         United States Magistrate Judge
                                                                                                        Printed name and title

                                                                Return
           This warrant was received on (date)                        , and the person was arrested on (date)
 at (city and state)                                                    .

  Date:                                                                        _________________________________________
                                                                               Arresting officer’s signature

                                                                               _________________________________________
                                                                               Printed name and title
